Citation Nr: 0828093	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  96-03 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
10 percent prior to April 4, 2001, and greater than 
20 percent thereafter, for scoliosis with recurrent lumbar 
strain.

2.  Entitlement to an initial rating greater than 10 percent 
for bilateral fibrocystic breast disease, including on an 
extraschedular basis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from October 1982 to April 
1987.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of June 1994 and December 1996 rating 
decisions, in which the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas, granted the veteran's 
claims of service connection for bilateral fibrocystic breast 
disease and scoliosis with recurrent lumbar strain and 
assigned initial non-compensable and 10 percent ratings, 
respectively.  

The veteran testified in support of these claims at a Travel 
Board hearing in September 1997 before a Veterans Law Judge 
who retired subsequently from the Board.  Thereafter, in a 
decision dated in June 2002, the Board assigned a higher 
10 percent rating to the veteran's bilateral fibrocystic 
breast disease.  

The veteran then appealed the Board's June 2002 decision to 
the United States Court of Appeals for Veterans Claims 
(Veterans Court).  In May 2003, based on a Joint Motion For 
Remand (Joint Motion), the Veterans Court vacated and 
remanded the Board's denial of an initial rating greater than 
10 percent for bilateral fibrocystic breast disease.  

In November 2003, April 2006 and December 2007, the Board 
remanded the veteran's appeal to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for additional 
development. While these claims first were in remand status, 
in a rating decision dated in December 2005, the RO assigned 
a higher initial rating of 20 percent to the veteran's 
service-connected low back disability effective April 4, 
2001.  

Unfortunately, and although the Board regrets any additional 
delay caused by this REMAND, the issue of entitlement to an 
initial rating greater than 10 percent for bilateral 
fibrocystic breast disease, including on an extraschedular 
basis, again is REMANDED to the RO/AMC.  VA will notify the 
veteran if further action is required on her part. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Prior to April 4, 2001, the veteran's low back disability 
manifested as pain, including on motion, spasm, spasms, and 
moderate limitation of motion. 

3.  From April 4, 2001 to September 24, 2003, the veteran's 
low back disability manifested as pain, moderate limitation 
of motion of the lumbar spine with pain and weakness, and 
tightness in the hamstrings.

4.  Since September 25, 2003, the veteran's low back 
disability has manifested as discomfort, radiating pain, and 
minimal to moderate limitation of motion with pain and 
involves mild intervertebral disc syndrome.


CONCLUSIONS OF LAW

1.  The criteria for an initial 20 percent rating for 
scoliosis with recurrent lumbar strain, prior to April 4, 
2001, have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.7, 4.14, 4.40. 
4.45, 4.59, 4.71a, Diagnostic Codes (DC's) 5292, 5295 (2001).

2.  The criteria for an initial rating greater than 20 
percent for scoliosis with recurrent lumbar strain, from 
April 4, 2001, have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.7, 
4.14, 4.40. 4.45, 4.59, 4.71a, DC's 5237, 5243 (2007); 38 
C.F.R. §4.71a, DC's 5292, 5293, 5295 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

The veteran's higher initial rating claim for scoliosis with 
recurrent lumbar strain is a "downstream" element of the 
RO's grant of service connection for this disability in the 
currently appealed rating decision issued in June 1994.  For 
such downstream issues, notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159 is not required in cases where such 
notice was afforded for the originating issue of service 
connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  For an 
increased compensation claim, section § 5103(a) requires, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In this case, however, VA could not have provided pre-
adjudication VCAA notice because the June 1994 rating 
decision was issued well before the VCAA's enactment.  In 
March 2004, May 2006, and in January 2008, VA notified the 
veteran of the information and evidence needed to 
substantiate and complete this claim, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

To the extent that Dingess requires more extensive notice as 
to potential downstream issues such as disability rating and 
effective date, because the June 1994 rating decision was 
fully favorable to the veteran on the issue of service 
connection for scoliosis with recurrent lumbar strain, and 
because the veteran's higher initial rating claim for 
scoliosis with recurrent lumbar strain is being granted in 
this decision prior to April 4, 2001, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision and any defect with respect to that aspect of the 
notice requirement is rendered moot.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In Dingess, the Veterans 
Court held that, in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  See Dingess, 19 Vet. App. at 490-91.  

The Board notes that the Veterans Court, in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), clarified VA's notice 
obligations in increased rating claims.  The appeal for a 
higher initial rating for scoliosis with recurrent lumbar 
strain originates, however, from the grant of service 
connection for this disability.  Consequently, Vazquez-Flores 
is inapplicable.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board.  It appears that all known and 
available records relevant to the issue on appeal have been 
obtained and associated with the veteran's claims file; the 
veteran has not contended otherwise.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA has 
provided the veteran with examinations to determine the 
current nature and severity of his service-connected 
scoliosis with recurrent lumbar strain.  The veteran's 
representative asserts that the most recent medical opinion 
is inadequate to decide the veteran's claim because it did 
not include a characterization of the limitation of motion of 
the veteran's lumbar spine as slight, moderate or severe.  
Although the Board acknowledges this assertion, another 
opinion is not necessary to address this claim.  In fact, the 
examiner who provided the most recent medical opinion 
specifically indicated that the range of motion of the 
veteran's lumbar spine was normal or exceeded normal which 
means that there was no limitation of motion to characterize 
as slight, moderate or severe.  In summary, VA has done 
everything reasonably possible to notify and to assist the 
veteran and no further action is necessary to meet the 
requirements of the VCAA.  

The veteran claims entitlement to a higher initial rating for 
a low back disability.  According to written statements she 
submitted during the course of this appeal and her hearing 
testimony, presented in September 1997, the evaluations 
initially assigned to this disability do not reflect 
accurately the severity of her low back symptomatology.  The 
veteran asserts that her low back disability involves the 
thoracic and cervical segments of her spine and a severe risk 
of fractures secondary to decreased bone density.  She also 
asserts that her low back disability interferes with her 
employability by causing limitation of motion, fatigue, 
chronic pain, which radiates to her upper and lower 
extremities, hips and buttocks, muscle spasm and spasms, 
weakness, headaches and somatic dysfunction, hindering her 
ability to sit or stand for long periods of time, engage in 
sporting activities, and sleep.  She further asserts that 
this symptomatology, which precludes her from exercising, has 
caused her to gain much weight, thereby negatively affecting 
her health, and necessitates extensive therapy and the use of 
multiple types of medication.  The veteran further asserts 
that her low back disability should be rated separately from 
her scoliosis, rather than considered part of the same 
disability, or to avoid pyramiding, rated to include all low 
back symptomatology, including that which results from her 
scoliosis.

The Board acknowledges these contentions, but points out that 
in reports of VA examinations conducted in July 2004 and 
April 2007 and a January 2008 addendum report, VA examiners 
ruled out a relationship between the veteran's nonservice-
connected cervical spine disability and somatic dysfunction 
and her service-connected lumbar spine disability.  Moreover, 
in these reports and records of various outpatient treatment 
visits, multiple medical professionals related the veteran's 
headaches to her cervical spine disability.  Accordingly, in 
rating the veteran's low back disability, the Board will not 
consider symptomatology of the veteran's cervical spine 
disability or the documented somatic dysfunction.  As 
requested, however, it will consider all symptoms caused by 
or related to the veteran's low back disability regardless of 
the etiology of such symptoms.  This is appropriate given the 
RO's characterization of the veteran's low back disability to 
include a strain and scoliosis and recent evidence showing 
associated disc disease.  As a result of this 
characterization, the veteran is being compensated for all 
low back manifestations regardless of their etiology.  Rating 
symptomatology of the veteran's scoliosis separately from 
symptomatology of her other low back disabilities would 
constitute pyramiding.  38 C.F.R. § 4.14 (2007).

Disability evaluations are determined by evaluating the 
extent to which a service-connected disability adversely 
affects a veteran's ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2007).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2007).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
claims for increases, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In such cases, however, when the factual findings 
show distinct time periods during which a claimant exhibits 
symptoms of the disability at issue and such symptoms warrant 
different evaluations, staged evaluations also may be 
assigned.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 
(2007).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The examination on which an evaluation is based 
must adequately portray the anatomical damage, and the 
functional loss, with respect to all of these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40, 4.45 (2007).  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. 
§ 4.45; see also DeLuca v. Brown, 8 Vet. App. At 206-7 
(holding that VA's review of a service-connected 
musculoskeletal disability must include an assessment of the 
functional impairment caused by that disability and that, if 
the service-connected disability involves a joint rated based 
on limitation of motion, adequate consideration must be given 
to functional loss due to pain under 38 C.F.R. § 4.40, and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45).  
Painful, unstable, or maligned joints due to healed injury 
are entitled to at least the minimum compensable evaluation 
for the joint.  38 C.F.R. § 4.59 (2007).  

The RO has evaluated the veteran's low back disability as 10 
percent disabling from June 15, 1993 to April 4, 2001 and as 
20 percent disabling from April 4, 2001, pursuant to 
Diagnostic Codes (DCs) 5295 and 5237.  VA twice amended the 
DCs pertinent to back ratings, which include DCs 5295 and 
5237, during the course of this appeal.  Where the law or 
regulations governing a claim change while the claim is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  For the period 
prior to the effective date of the change, however, the Board 
must apply the former version of the regulation.  VAOPGCPREC 
3-2000 (April 10, 2000), 65 Fed. Reg. 33,422 (2000).

Prior to the amendments at issue, DC 5295 governed ratings of 
lumbosacral strains and DC 5293 governed ratings of 
intervertebral disc syndrome.  Effective September 23, 2002, 
VA amended the criteria for rating intervertebral disc 
syndrome, but continued to evaluate that disease under DC 
5293.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 
38 C.F.R. § 4.71a, DC 5293 (2007)).  

Effective September 26, 2003, VA updated the entire section 
of the rating schedule that addresses disabilities of the 
spine.  This update included a renumbering of the DCs 
pertinent to back ratings.  According to that renumbering, DC 
5237 now governs ratings of lumbosacral strains and DC 5243 
governs ratings of intervertebral disc syndrome.  See 68 Fed. 
Reg. 51,443 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, 
DCs 5235-5243)).

Prior to September 26, 2003, DC 5295 provided that a 0 
percent rating was assigned for lumbosacral strain with 
slight subjective symptoms only.  A 10 percent rating was 
assigned for lumbosacral strain with characteristic pain on 
motion.  A 20 percent rating was assigned for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 
maximum 40 percent rating was assigned for severe lumbosacral 
strain with listing of the whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, DC 5295 (2002).  

Under DC 5292, a 10 percent rating was assigned for slight 
limitation of motion of the lumbar spine.  A 20 percent 
rating was assigned for moderate limitation of motion of the 
lumbar spine.  A 40 percent rating was assigned for severe 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, 
DC 5292 (2002).

Prior to September 23, 2002, a 10 percent rating was assigned 
for mild intervertebral disc syndrome under DC 5293.  A 20 
percent rating was assigned for moderate recurring attacks of 
intervertebral disc syndrome.  A 40 percent rating was 
assigned for severe, recurring attacks of intervertebral disc 
syndrome with intermittent relief.  A 60 percent rating was 
assigned for pronounced intervertebral disc syndrome; with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
§ 4.71a, DC 5293 (2001).

In VAOPGCPREC 36-97 (Dec. 12, 1997), VA's General Counsel 
held that: (1) DC 5293 involved loss of range of motion and, 
therefore, the provisions of 38 C.F.R. §§ 4.40 and 4.45 were 
to be considered when a disability was evaluated under that 
diagnostic code; (2) When a veteran received less than the 
maximum evaluation under DC 5293 based upon symptomatology 
which included limitation of motion, consideration was to be 
given to the extent of the disability under 38 C.F.R. §§ 4.40 
and 4.45, even though the evaluation corresponded to the 
maximum evaluation under another diagnostic code pertaining 
to limitation of motion; and (3) the Board was to address 
entitlement to an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) if there was evidence of "exceptional or 
unusual" circumstances indicating that the rating schedule, 
including 38 C.F.R. §§ 4.40, 4.45, and 4.71a, was inadequate 
to compensate for the average impairment of earning capacity 
due to intervertebral disc syndrome, regardless of the fact 
that a veteran received the maximum schedular rating under a 
diagnostic code based upon limitation of motion.  See also 
DeLuca, 8 Vet. App. at 202.

Prior to September 26, 2003, a 40 percent rating was assigned 
for favorable ankylosis of the lumbar spine under DC 5289.  
38 C.F.R. § 4.71a, DCs 5288, 5289 (2002).  An evaluation in 
excess of 40 percent was assigned for unfavorable ankylosis 
of the lumbar spine, complete bony fixation (ankylosis) of 
the spine at a favorable angle, or certain residuals of a 
fractured vertebra.  38 C.F.R. § 4.71a, DCs 5285, 5286, 5289 
(2002).  

As of September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A 10 percent rating is assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months.  A 20 percent rating is 
assigned for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months.  A 40 percent 
rating is assigned for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
A 60 percent rating is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least six weeks during the past 12 months.  38 C.F.R. § 
4.71a, DC 5293 (2007).

As of September 26, 2003, all diseases and injuries of the 
spine other than intervertebral disc syndrome are evaluated 
under the general rating formula.  Intervertebral disc 
syndrome (preoperatively or postoperatively) is to be rated 
either under the general rating formula or under the formula 
for rating intervertebral disc syndrome based on 
incapacitating episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  68 Fed. Reg. 51,443 (Aug. 27, 2003) (codified 
at 38 C.F.R. § 4.71a, DC's 5235-5243 (2007)).  

According to the general rating formula, a 10 percent rating 
is assigned for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or combined range of motion 
of the thoracolumbar spine greater than 120 degrees, but not 
greater than 235 degrees; or combined range of motion of the 
cervical spine greater than 170 degrees, but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent rating is assigned for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is assigned for unfavorable ankylosis of the 
entire cervical spine; or forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating is assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.    

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, entire 
thoracolumbar spine, or entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  68 Fed. Reg. 51,443, Note (5) (Aug. 27, 
2003).  

The formula for rating intervertebral disc syndrome 
reiterates the language of the September 23, 2002 regulatory 
amendment (discussed above).  68 Fed. Reg. 51,443 (Aug. 27, 
2003).  Any associated objective neurological abnormalities, 
including but not limited to bowel or bladder impairment, are 
to be evaluated separately under an appropriate DC.  68 Fed. 
Reg. 51,443, Note (1) (Aug. 27, 2003).  

Based on these criteria as well as the reasoning noted below, 
the Board finds that the evidence shows that the veteran's 
low back disability picture more nearly approximates the 
criteria for a higher initial rating.  

A.  Prior to April 4, 2001

As previously indicated, the veteran had active service from 
October 1982 to April 1987.  During this time period, 
beginning in 1984, she received extensive treatment for low 
back complaints secondary to back injuries, which medical 
personnel initially attributed to a lumbar inbalance and 
subsequently attributed to arthritis.  Treatment included 
exercise instruction, heat and manipulation therapy, the 
latter of which produced good results, and issuance of a 
right heel lift.  During treatment visits, medical personnel 
noted pain, soreness, tenderness, paraspinous muscle 
tightness and spasm, and decreased mobility.  X-rays revealed 
no abnormalities. 

Approximately three years after discharge, beginning in 1991, 
the veteran continued to report low back complaints, 
primarily pain, which medical personnel attributed to low 
back strains and scoliosis.  X-rays conducted in 1991 
revealed scoliosis of the lumbar and thoracic spine, but no 
significant discrepancy in leg lengths.  During treatment 
visits dated from 1991 to 1999, medical personnel noted, in 
pertinent part, low back pain, muscle tenderness and 
soreness, lumbar spasms and spasm.  They did not note 
limitation of motion.  In fact, in June 1999, a private 
physician noted full back motion.  Treatment included 
manipulation, exercise instruction, physical therapy and 
injections. 

Following discharge from service, the veteran also underwent 
VA examinations.  During these examinations, conducted in 
September 1993, April 1997 and October 1998, VA examiners 
confirmed mild thoracal lumbar scoliosis and diagnosed low 
back strains.  As well, they noted that the veteran had low 
back pain, difficulty completing a squat and slight lumbar 
tenderness.  They indicated that the veteran did not have 
muscle spasm, atrophy, any indication of weakness or 
peripheral arthritis.  X-rays conducted in 1993 and 1998 were 
normal, showing no arthritis or degenerative disk changes. 

From September 1993 to October 1998, the veteran experienced 
a decrease in her range of motion.  In September 1993, she 
had full range of motion of the lumbar spine.  In April 1997, 
she had flexion to 60 degrees and extension to 10 degrees, 
both with pain.  In October 1998, she again had flexion to 60 
degrees and extension to 10 degrees, which the VA examiner 
described as "good range of motion of the lumbar spine."  
The veteran also had lateral bending bilaterally to 25 
degrees.  In October 1998, a VA examiner indicated that he 
found no objective evidence of continued back disability and 
that the type of injuries the veteran suffered were 
considered soft tissue related, which resolved within six to 
eight weeks of the injury.  

In summary, prior to April 4, 2001, the veteran's low back 
disability manifested as pain, including on motion, spasm, 
spasms, and limitation of motion, including laterally.  Such 
symptoms warrant the assignment of a 20 percent rating under 
DC 5295, which was then in effect.  A disability rating 
greater than 20 percent is not warranted under DC 5295 
because, during the time period at issue, the veteran's back 
disability was not severe with listing of her whole spine, 
marked limitation of forward bending, loss of lateral motion 
with arthritic changes, or irregularity of joint space.  A 
disability rating greater than 20 percent also is not 
warranted under any other former DC, including 5289, 5292 or 
5293.  During the time period at issue, x-rays failed to show 
the presence of intervertebral disc syndrome.  In addition, 
the veteran did not have more than moderate limitation of 
motion or ankylosis of the lumbar spine.  Rather, he had what 
one medical professional characterized as good range of 
motion of the lumbar spine.  

B.  From April 4, 2001 to September 24, 2003

From April 4, 2001 to September 24, 2003, the day before the 
revised criteria for rating spinal disabilities became 
effective, the veteran continued to seek treatment, including 
massage and heat therapy, neuromuscular reeducation, and 
kinetic stretching, for low back complaints and underwent 
additional VA examinations.  

During those VA examinations, conducted in April 2001 and 
October 2002, VA examiners noted no low back abnormalities 
other than pain, flexion to 45 degrees, extension to 10 
degrees, bending bilaterally to 20 degrees, and tightness in 
the hamstrings.  X-rays showed minor scoliosis with no 
arthritis or degenerative disk changes.  One VA examiner 
noted that the veteran's low back disability may be causing 
weakened and painful movement, which was not significantly 
affecting her ability to perform average employment, but not 
excess fatigability, incoordination, deformity, atrophy, or 
swelling. 

In summary, from April 4, 2001 to September 24, 2003, the 
veteran's low back disability manifested as pain, more severe 
limitation of motion of the lumbar spine with pain and 
weakness, and tightness in the hamstrings.  These symptoms 
are contemplated in the 20 percent rating initially assigned 
to the veteran's low back disability for this time period.  A 
disability rating greater than 20 percent is not warranted 
under any DC then in effect because, during the time period 
at issue, the veteran's low back disability was not severe 
with listing of her whole spine, marked limitation of forward 
bending, loss of lateral motion with arthritic changes, or 
irregularity of joint space.  Moreover, during that time 
period, x-rays failed to show the presence of intervertebral 
disc syndrome.  Finally, although range of flexion of the 
veteran's lumbar spine, previously described as good, became 
further limited by 15 degrees during this time period, there 
is no competent evidence of record indicating that this 
extent of limitation is severe, rather than moderate.  

C.  Since September 25, 2003

Since September 25, 2003, the veteran has sought treatment 
for her low back disability and has undergone additional VA 
examinations.  More specifically, in 2004, she twice had 
acupuncture and Tui-Na treatment.  She has also undergone 
testing, including a computer tomography scan in 2004 and a 
bone density study in 2005, which revealed, in part, disc 
bulges and degeneration and osteoporosis of the lumbar spine.  

During VA examinations conducted during this time frame, VA 
examiners diagnosed disc syndrome, but noted no clinical 
findings establishing a worsening of the veteran's low back 
symptomatology.  During a VA spine examination conducted in 
July 2004, the veteran reported increasing discomfort in her 
lumbar spine on prolonged sitting and standing, spasms, and 
radiating pain.  She denied incapacitating episodes and 
additional limitation following repetitive use or during 
flare-ups.  The VA examiner noted painful range of motion 
(flexion to 60 degrees, normal extension and lateral bending 
bilaterally to 20 degrees).  He indicated that there was no 
evidence of weakened movement, excess fatigability, 
incoordination, swelling, deformity, atrophy, or skin 
changes.  He further indicated that there were no significant 
objective findings to support the veteran's subjective 
complaints of discomfort. 

During a VA spine examination conducted in April 2007, the 
veteran reported low back pain, which radiated to the legs, 
worse during the day, and stiffness, worse in the morning.  
She indicated that this pain and stiffness necessitated 
strengthening exercises and the use of a TENS unit and 
medication.  The veteran denied incapacitating episodes 
requiring bed rest, significant flare-ups, and the use of a 
cane or back brace.  She noted that she worked as an 
attorney, but limited her hours from 15 to 20 weekly to 
afford her time to limber up in the morning.  The VA examiner 
noted very slight discomfort on palpation with no muscle 
spasm, backward bending to 30 degrees, forward bending to 110 
degrees with an ability to touch the floor easily, lateral 
bending to 30 degrees with minimal discomfort, and rotation 
in all directions to 55 degrees with minimal discomfort.  The 
VA examiner also noted no neurological abnormalities.  He 
diagnosed degenerative disk disease and joint disease of the 
thoracolumbar spine with residuals. 

In an addendum written opinion dated January 2008, the VA 
examiner who evaluated the veteran in April 2007 noted that 
the radiating pain of which the veteran previously complained 
was related to her service-connected low back disability.  As 
well, he clarified that the range of motion of the veteran's 
lumbar spine was normal or exceeded normal and that, even 
though the veteran had minimal discomfort while in motion, 
there was no evidence of severe disability.  The VA examiner 
also described the severity of the veteran's disk disease by 
characterizing it as mild.

In summary, since September 24, 2003, the veteran's low back 
disability has manifested as discomfort, radiating pain, and 
minimal to moderate limitation of motion with pain and has 
been shown to involve mild intervertebral disc syndrome.  
These symptoms and degree of disability are contemplated in 
the 20 percent rating initially assigned the veteran's low 
back disability for this time period.  A disability rating 
greater than 20 percent is not warranted for the veteran's 
low back disability under any former or revised DC because, 
since September 24, 2003, this disability has not been severe 
with listing of her whole spine, marked limitation of forward 
bending, loss of lateral motion with arthritic changes, or 
irregularity of joint space.  Moreover, the intervertebral 
disc syndrome has not been more than mild.  By the veteran's 
own admission, it has not caused any incapacitating episodes 
or significant flare-ups.  In addition, since September 24, 
2003, limitation of motion of the veteran's thoracolumbar 
spine has been, at worst, minimal to moderate.  See 38 C.F.R. 
§ 4.71a, PlateV (2007) (noting normal range of extension and 
flexion of the thoracolumbar spine as 0 to 30 degrees and 0 
to 90 degrees and normal range of lateral flexion and 
rotation as 0 to 30 degrees).  During this time period, the 
veteran did not have forward flexion of the thoracolumbar 
spine of 15 degrees or less or ankylosis.

ORDER

An initial 20 percent rating for scoliosis with recurrent 
lumbar strain, prior to April 4, 2001, is granted subject to 
the laws and regulations governing the payment of monetary 
benefits.

An initial rating greater than 20 percent for scoliosis with 
recurrent lumbar strain, from April 4, 2001, is denied.


REMAND

The veteran claims entitlement to an initial rating greater 
than 10 percent for bilateral fibrocystic breast disease.  In 
this case, the RO afforded the veteran VA examinations and 
requested medical opinions.  As the veteran's representative 
pointed out in an Post-Remand Brief dated in October 2007 and 
in an Appellant's Brief dated in June 2008, however, the 
reports of these examinations and the written opinions are 
inadequate to decide this claim.  

Specifically, the Board finds that, although it requested 
that the RO obtain an opinion as to whether the veteran had a 
psychological disorder that was secondary to her service-
connected bilateral breast disability, to date, this opinion 
has not been obtained by the RO.  In fact, the veteran's most 
recent VA examiner stated that, because she was not a 
psychiatrist, she was not qualified to provide the requested 
opinion.  Given this examiner's statement, the Board again 
must remand this claim so that the requested opinion is 
obtained from a psychiatrist which addresses the contended 
etiological relationship between the veteran's service-
connected breast disability and her mental health complaints.  
In addition, in its April 2006 and December 2007 remands, the 
Board instructed the RO to determine whether the veteran was 
entitled to separate evaluations for symptomatology of each 
breast under 38 C.F.R. § 4.25.  To date, however, the RO has 
not complied with this request.  

In Stegall v. West, 11 Vet. App. 268 (1998), the Veterans 
Court held that a remand by the Board confers on the veteran, 
as a matter of law, the right to compliance with the remand 
orders.  It was error for the RO/AMC to re-certify this 
appeal to the Board in March 2008 without complying with the 
prior remand instructions.  Given this error, another remand 
is required.

Finally, the veteran has asserted that VA also should 
consider whether she is entitled to a higher initial 
evaluation for bilateral fibrocystic breast disease on an 
extraschedular basis.  She bases this assertion on the fact 
that the RO has rated this disability pursuant to the 
criteria for rating skin disabilities, including scars.  
Because the RO has not considered this assertion in the first 
instance, it is remanded for adjudication. 

Accordingly, this case is REMANDED for the following action:

1.  As requested in the Board's prior 
remands, send the veteran's claims file 
for review by a VA psychiatrist.  
Following a review of the veteran's 
claims file, the examiner(s) should offer 
an opinion regarding it is at least as 
likely as not (a 50 percent or greater 
probability) that any psychiatric 
symptomatology, if diagnosed, was caused 
by or otherwise is related to her 
service-connected bilateral fibrocystic 
breast disease.  If this opinion cannot 
be provided without resorting to 
speculation, then the examiner should so 
state.

2.  Thereafter, readjudicate the claim of 
entitlement to an initial disability 
rating greater than 10 percent for 
bilateral fibrocystic breast disease, 
including on an extraschedular basis.  
Specifically, and as requested by the 
Board in its April 2006 and December 2007 
remands, the RO/AMC must determine whether 
the veteran is entitled to separate 
evaluations for symptomatology of each 
breast under 38 C.F.R. § 4.25.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


